Exhibit 10.8

January 28, 2008

Mr. Gerald P. Quindlen

 

  Re: Employment Agreement

Dear Jerry:

Pursuant to our recent discussions, this letter sets forth the terms of your
employment with Logitech Inc., a California corporation (the “Company”) as well
as our understanding with respect to any termination of that employment
relationship.

1. Position and Duties.

(a) You will be employed by the Company as President and Chief Executive Officer
and will serve in the positions set forth on Exhibit A. In such positions, you
will have the duties and authority at a level consistent with the duties and
authority set forth on Exhibit A. You accept employment with the Company on the
terms and conditions set forth in this Agreement, and you agree to devote your
full business time, energy and skill to your duties.

(b) In addition, assuming that your performance is satisfactory, the Board of
Directors of Logitech International S.A. (“Logitech”), the Company’s corporate
parent, will submit you to the Logitech shareholders for election to the Board
of Directors at the next Logitech Annual General Meeting but no later than
October 1, 2008. Election to the Logitech Board of Directors (the “Board”) shall
be determined by, and be at the discretion of, the shareholders of Logitech.

2. Term of Employment. Your employment with the Company will continue for no
specified term, and may be terminated by you or the Company at any time, with or
without cause, subject to the provisions of Paragraphs 4, 5 and 6 below.

3. Compensation. You will be compensated for your services to the Company as
follows:

(a) Salary: You will be paid a bi-weekly salary of $28,846.15, payable every two
weeks less applicable withholding (annualized this amount is $750,000), in
accordance with normal payroll procedures. Your salary will be reviewed by the
Board from time to time (but no more frequently than annually), and may be
subject to adjustment based upon various factors including, but not limited to,
your performance and Logitech’s profitability. Any adjustment to your salary
shall be in the sole discretion of the Board. This salary will be effective
January 1, 2008, and will be first reviewed by the Board at their meeting
scheduled for March 2008.

(b) Incentive Bonus: Between the date of this Agreement and the end of the
Company’s current fiscal year on March 31, 2008, you will continue to be subject
to the Logitech Director/VP bonus plan. Effective January 1, 2008 your target
bonus under this plan will continue at 100% of your salary. Beginning April 1,
2008 you will be eligible to receive an annual bonus



--------------------------------------------------------------------------------

Gerald P. Quindlen

January 28, 2008

Page 2

 

under the Logitech Chairman / CEO annual bonus plan. Your bonus under this plan
will be based upon Logitech’s achievement of various financial goals established
and approved by the Board. The bonus target as a percentage of your salary under
the Chairman / CEO annual bonus plan will be reviewed and approved by the Board.

(c) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any applicable
medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. You will accrue
paid vacation in accordance with the Company’s vacation policy. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

4. Voluntary Termination. In the event that you voluntarily resign from your
employment with the Company, or in the event that your employment terminates as
a result of your death or disability (meaning that you are unable to perform
your duties for any 90 days in any one year period as a result of a physical
and/or mental impairment), you will be entitled to no compensation or benefits
from the Company other than those earned under Paragraph 3 through the date of
your termination. You agree that if you voluntarily terminate your employment
with the Company for any reason, you will provide the Company with 30 days’
written notice of your resignation. The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept your resignation
at an earlier date.

5. Other Termination. Your employment may be terminated under the circumstances
set forth below.

(a) Termination for Cause: If your employment is terminated by the Company for
cause as defined below, you shall be entitled to no compensation or benefits
from the Company other than those earned under Paragraph 3 through the date of
your termination for cause.

For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your failure or inability to perform any assigned duties after
written notice from the Company to you of, and a reasonable opportunity to cure,
such failure or inability; (v) your conviction (including any plea of guilty or
no contest) of a felony, or of any other criminal act if that act impairs your
ability to perform your duties under this Agreement or (vi) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation. For purposes of this paragraph only “Company” shall mean
Logitech and its direct and indirect subsidiaries.

(b) Termination Without Cause: If your employment is terminated by the Company
without cause (and not as a result of your death or disability), and if you sign
a general release of known and unknown claims in form satisfactory to the
Company, you will



--------------------------------------------------------------------------------

Gerald P. Quindlen

January 28, 2008

Page 3

 

receive severance payments equal to your current compensation, less applicable
withholding, for twelve months after the date of your termination without cause.
Your current compensation shall mean the sum of your base salary plus your
current annual targeted bonus amount. Severance payments representing base
salary will be made periodically in accordance with the Company’s normal payroll
schedule and the severance payment representing the annual targeted bonus amount
will be made in one lump sum at the end of the twelve-month severance period,
less applicable withholding. During the twelve month severance period, the
Company will pay the premiums to continue your group health insurance coverage
under COBRA if you are eligible for COBRA and have elected continuation coverage
under the applicable rules. However, the Company’s COBRA obligations shall
immediately cease to the extent you become eligible for benefits from a
subsequent employer.

(c) Commencement of Payments. Any other provision of Section 5(b)
notwithstanding, no severance payments shall commence prior to the earliest date
permitted by Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”). If the commencement of such severance payments must be delayed, as
determined by the Company, then the deferred installments shall be paid in a
lump sum on the earliest practicable date permitted by Section 409A(a)(2) of the
Code.

6. Change of Control Severance Agreement.

(a) Change of Control Severance Agreement. Concurrent with the execution of this
Agreement you, the Company and Logitech are entering into the Change of Control
Severance Agreement (the “New Change of Control Agreement”) attached to this
Agreement.

(b) Termination of Prior Change of Control Severance Agreement. Concurrent with
the execution of this Agreement you, the Company and Logitech have terminated
the Change of Control Severance Agreement between the Company, Logitech and you
dated effective January 25, 2006.

(c) No Duplicate Payments. In the event that any amounts become payable to you
under the New Change of Control Agreement, or any successor agreement, the
aggregate amount of any amounts payable to you under Section 5(b) of this
Agreement will be reduced, but only to the extent necessary so as to prevent the
duplication of severance payments to you.

7. Confidential and Proprietary Information. As a condition of your employment,
you signed the Company’s standard form of employee confidentiality and
assignment of inventions agreement and this remains in effect.

8. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.



--------------------------------------------------------------------------------

Gerald P. Quindlen

January 28, 2008

Page 4

 

9. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

10. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.

11. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

Jerry, we are excited about your new role. Please sign and date this letter on
the spaces provided below to acknowledge your acceptance of the terms of this
Agreement.

 

Logitech Inc. By:   /s/ Guerrino De Luca Guerrino De Luca Title: Chairman of the
Board

 

By:   /s/ Catherine Valentine Catherine Valentine Title: VP, General Counsel

EMPLOYEE:

 

/s/ Gerald P. Quindlen Gerald P. Quindlen



--------------------------------------------------------------------------------

EXHIBIT A

Duties and Authority

 

  •  

President and Chief Executive Officer of the Company.

 

  •  

President and Chief Executive Officer of Logitech, with primary responsibility
for the supervision of Logitech’s investment in its subsidiaries.

 

  •  

Such other duties and responsibilities as may be determined from time to time by
the Board.